EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 10 has been amended as follows;
The device as claimed in claim 1, wherein with the inner wall (12) of the hollow body delimiting a channel extending between the first and second ends of the hollow body, said inner wall (12) comprises a means for a sealed connection between the body of a heart pump and said inner wall, wherein said channel is configured to partially receive the body of a heart pump. 
	Claim 11 has been amended as follows;
The device as claimed in claim 10, wherein the means for a sealed connection comprises a thread included on the inner wall (12) configured to cooperate with a thread on an outer surface (11) of the body of the heart pump. 
	Claim 13 has been amended as follows;
An assembly for fitting/removing a heart pump on a securing device according to claim 1, said assembly comprising a guide element with a distal end including an opening, a proximal end including an opening, and a lumen extending between the distal end opening and the proximal end opening, said heart pump having a pump body, wherein said pump body comprising a recess, said assembly comprising a gripping unit configured to slide in said lumen, wherein a free end of the gripping unit comprises a part complimentary with the recess and configured to cooperate with the recess to join the free end to the pump body in order to permit the gripping and displacement of said heart pump. 
	Claim 14 has been amended as follows;
		The assembly as claimed in claim 13, wherein the part of the free end comprises either a hollow or a projection configured to cooperate with an opposing hollow or projection to join the free end to the pump body. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Gregoric (U.S. Publication 2007/0106315) teaches a device (see Figure 12)
comprising a hollow main body (22), a ring (28), and a tubular membrane (26). The
hollow main body includes a generally cylindrical for with an outer surface (see Figures
3 and 4). The ring is received on a first/proximal end of the hollow body (see Figures 10
and 11), wherein the ring is capable of being moved along at least part of the outer
surface of the hollow body (the ring is capable of being slid along the length of element
22). The tubular membrane (see Figure 5) covers the outer surface of the hollow body
(for example see Figures 6 and 7), while extending between the ring and a second/distal end of the hollow main body. Gregoric further discloses a distal end of the
main hollow body is configured to expand and form a first flange capable of abutting a
wall of a heart and wherein the ring is used as a second flange capable of abutting a
wall of a heart such that the flanges cooperate to retain the device in an opening in a
wall of a heart. Gregoric fails to disclose the tubular membrane including a self-
expanding distal end configured to form a first flange and a deformable proximal end
configured to form a second flange by displacement of the ring such that the flanges
cooperate to retain the device in an opening in a wall of a heart. 
The examiner was unable to find a reference and/or a combination of references that discloses all the limitation of claim 1 as presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775